DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed September 28, 2021, applicant submitted an amendment filed on December 22, 2021, in which the applicant amended and requested reconsideration.

Response to Arguments
The claims have been amended to include the allowable subject matter, therefore the art rejection has been withdrawn.  However, the 101 rejection remains for reasons as set forth below.  It was pointed out that it is not clear how all of the steps can be practically performed in any real-time manner on thousands of events that occurred in one or more computing systems.  However, not only does the specification or drawings not specifically describe such real-time processing, but the fact that such processing could be performed more quickly and efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.  Therefore, Applicants arguments have been considered, but are not persuasive.  



Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of generating a meaning and syntax of log events, as explained in detail below. 
The claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and recitation of generic computer components. That is, other than reciting “a processor” nothing in the claim element precludes the steps from practically being performed by mental processing. For example, the language receiving, from a computing device by one or more processors of a server system via a network, a request for analysis of a log file comprising a listing of thousands of events that occurred in one or more computing systems (can be done by a user by a user requesting particular data); accessing the log file (can be done by a user accessing information from records); parsing the log file to compute a meaning and a syntax for each event listed in the listing of events, by performing operations (can be done by a user segmenting the data), computing a meaning for each event by detecting words in text representing the event and generating a sequence of select words found  detecting each word in the event in the log file and determining whether each word is in at least one predefined dictionary (can be done by a user looking at the words and making a determination); adding the word to the sequence of select words based on determining the word is in the at least one predefined dictionary (can be done by the user applying a particular word); and skipping the word based on determining the word is not in the at least one predefined dictionary (can be done by a user ignoring the word if it is not part of the dictionary) and computing syntax for each event by generating an abstract of the text representing the event (can be done by a user summarizing the data); grouping the events in the log file by meaning and syntax to generate a list of groupings, each grouping of the list of groupings comprising a sequence of select words from the events in the grouping, an abstract for the events in the grouping, and a number of events in the log file that match based on the sequence of select words and abstract (can be done by a user categorizing the data), generating a table comprising the list of groupings for a user interface display of the computing device (can be done by a user compiling a list); and causing the table comprising the list of groupings to be displayed on the user interface display of the computing device (can be done by a user displaying the data).  The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims recite similar language such as adding, skipping and replacing data, maintaining punctuation and creating table, that all fall within the mental processing group and is non-statutory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657